ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-188, concluding that PHILIP L. KANTOR of WILIAMSTOWN, who was admitted to the bar of this State in 1990, and who thereafter was suspended from the practice of law by Order of this Court filed March 18, 2003, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.5(b) (failure to communicate the basis or *70rate of fee in writing to the client) and RPC 8.1(b) (failure to cooperate with disciplinary authorities); and good cause appearing;
It is ORDERED that PHILIP L. KANTOR is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.